UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4204



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RANDY L. THORNTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:04-cr-00225)


Submitted:   November 13, 2006         Decided:     December 11, 2006


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant. Charles
T. Miller, United States Attorney, Hunter P. Smith, Jr., Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Randy L. Thornton appeals his conviction after a jury

trial and 262-month prison sentence for two counts of being a felon

in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2000).       Thornton raises five arguments on appeal.

Finding no error, we affirm.

           First, Thornton argues that the evidence at trial was

insufficient to prove he constructively possessed the .45-caliber

pistol discovered under the passenger seat of the car he was

driving   when   he   was   arrested.       We   will   affirm   a   conviction

challenged for sufficiency of the evidence if, viewing the evidence

in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime beyond

a reasonable doubt.     See Glasser v. United States, 315 U.S. 60, 80

(1942); United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir.

1996). A defendant challenging a conviction for sufficiency of the

evidence bears a “heavy burden,” see United States v. Hoyte, 51

F.3d 1239, 1245 (4th Cir. 1995), and “a decision [to reverse for

insufficient     evidence]   will   be    confined      to   cases   where   the

prosecution’s failure is clear.”         Burks v. United States, 437 U.S.

1, 17 (1978).    An appellate court must “consider circumstantial as

well as direct evidence, and allow the government the benefit of

all reasonable inferences from the facts proven to those sought to

be established.”      United States v. Tresvant, 677 F.2d 1018, 1021


                                    - 2 -
(4th Cir. 1982) (citations omitted).        This court does not review

credibility determinations on appeal. See Glasser, 315 U.S. at 80.

           With these standards in mind, we find the evidence

sufficient to support the jury’s verdict.             Thornton relies on

United States v. Blue, 957 F.2d 106 (4th Cir. 1992), where we

reversed   a   conviction   after    finding   that   the   evidence   was

insufficient to show possession of a firearm.               In Blue, the

defendant was the passenger in a car, and a police officer observed

Blue’s shoulder dip as if he was reaching under the seat.          A gun

was discovered under the seat.         Id. at 108.      Here, an officer

observed Thornton “dip down in the car” when he was stopped.

           In contrast to Blue, Thornton was the driver of the

vehicle in which the firearm was found.         That fact demonstrated

that Thornton had a greater degree of “dominion, or control over

the contraband itself or the premises or vehicle in which the

contraband is concealed,” than the defendant in Blue.         Id. at 107.

Further, the owner of the car, who was a passenger at the time

police stopped Thornton, testified that the gun was not hers.          She

also testified that Thornton later called her and suggested she

could have owned the gun.    On this evidence, the jury was entitled

to conclude that Thornton constructively possessed the firearm.

See United States v. Scott, 424 F.3d 431, 435 (4th Cir. 2005).

           Next, Thornton argues that the district court erred in

admitting fingerprint cards produced by various law enforcement


                                    - 3 -
agencies and maintained by the FBI.                We review a district court’s

decision    as    to    the   admissibility         of   evidence      for    abuse     of

discretion and will not find an abuse unless a decision was

“arbitrary and irrational.” United States v. Weaver, 282 F.3d 302,

313 (4th Cir. 2002).

            We    have    reviewed     the       record,    the   district         court’s

decision, and the briefs of the parties on appeal.                       We conclude

that the fingerprint cards were admissible either as business

records under Fed. R. Evid. 803(6) or as public records under Fed.

R. Evid. 803(8).       See United States v. Weiland, 420 F.3d 1062, 1075

(9th Cir. 2005), cert. denied, 126 S. Ct. 1911 (2006); United

States v. Moore, 791 F.2d 566, 574 (7th Cir. 1986).                           Moreover,

their admission did not violate Thornton’s Confrontation Clause

rights, as elucidated in Crawford v. Washington, 541 U.S. 36

(2004).     Crawford applies to “testimonial” evidence, and the

Supreme Court has suggested that some examples of hearsay “by their

nature were not testimonial — for example, business records.”                          Id.

at   56.     We    conclude     that       the    fingerprint     cards       were     not

“testimonial,” and that the admission of such business or public

records    does   not    violate     the    rule    in     Crawford.         See    United

States v. Jamieson, 427 F.3d 394, 411 (6th Cir. 2005); United

States v. Cervantes-Flores, 421 F.3d 825, 832 (9th Cir. 2005);

Weiland, 420 F.3d at 1076-77; United States v. Rueda-Rivera, 396

F.3d 678, 680 (5th Cir. 2005).


                                       - 4 -
           Next, Thornton argues that the district court lacked

jurisdiction over the case because there was insufficient evidence

to   establish   that   he   possessed   the   firearms   in   or   affecting

interstate commerce.     The Government introduced evidence at trial

establishing that the guns were manufactured in Ohio and traveled

in interstate commerce.        Thornton concedes that his argument is

foreclosed by our decisions in United States v. Gallimore, 247 F.3d

134, 138 (4th Cir. 2001), and United States v. Wells, 98 F.3d 808,

811 (4th Cir. 1996).          We follow these precedents and reject

Thornton’s argument.

           Fourth, Thornton argues that the district court violated

his Sixth Amendment rights, as defined in United States v. Booker,

543 U.S. 220 (2005), by enhancing his sentence pursuant to the

Armed Career Criminal Act, 18 U.S.C. § 924(e) (2000), when his

prior convictions were not submitted to the jury or proved beyond

a reasonable doubt.          Thornton concedes that we rejected this

specific argument in United States v. Cheek, 415 F.3d 349, 352-54

(4th Cir.), cert. denied, 126 S. Ct. 640 (2006).          Again, we rely on

our precedent and reject Thornton’s argument.

           Finally, Thornton argues that his 262-month sentence is

unreasonable.     This court reviews a district court’s sentence for

reasonableness. United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005).      “Consistent with the remedial scheme set forth in

Booker, a district court shall first calculate (after making the


                                   - 5 -
appropriate    findings   of   fact)   the   range   prescribed   by    the

guidelines.” Id. at 546. Thornton conceded at sentencing that, if

the Armed Career Criminal Act applied, the district court properly

calculated the advisory guideline range of 262 to 327 months’

imprisonment. Next, the district court must consider this range in

conjunction with other relevant factors under the guidelines and 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), and impose a sentence.

“[A] sentence imposed ‘within the properly calculated Guidelines

range . . . is presumptively reasonable.’” United States v. Green,

436 F.3d 449, 456-57 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006) (quotations omitted).

            “The district court need not discuss each factor set

forth in § 3553(a) ‘in checklist fashion;’ ‘it is enough to

calculate the range accurately and explain why (if the sentence

lies outside it) this defendant deserves more or less.’”              United

States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126

S. Ct. 2054 (2006) (quoting United States v. Dean, 414 F.3d 725,

729 (7th Cir. 2005)).     The court sentenced Thornton at the low end

of the advisory guideline range.          His sentence, therefore, is

presumptively    reasonable.      Thornton    has    not   overcome    this

presumption.

            For these reasons, we affirm Thornton’s conviction and

sentence.     We dispense with oral argument because the facts and




                                  - 6 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 7 -